DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated November 12, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
 

Status of Claims
Claim(s) 1, 3, 4, 6-11, 13, 14, and 16 -22 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 12, 2020.  Claim(s) 2, 5, 12, and 15 were previously canceled.
Applicants elected with traverse Group I, drawn to a method of treating dyslipoproteinaemia comprising providing a phosphodiesterase 4 (PDE 4) inhibitor to a patient in need of such treatment as the elected invention in the reply filed on November 14, 2018 is 
Claims 1, 3, 4, 6-10, 13, 14, 16, 19, 20 and 22 are presently under examination as they relate to the elected species: roflumilast and arteriosclerosis.

Priority
The present application is a national stage entry of PCT/EP2016/076666 filed on November 4, 2016, which claims benefit of foreign priority to EP15193646 filed on November 9, 2015.  The effective filing date of the instant application is November 9, 2015. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Modified Objections and/or Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-10, 13, 14, 16, and 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barone et al (WO 2004/105751 A1, cited in the IDS).
Regarding claims 1, 6, and 16, Barone teaches a method of reducing cardiovascular pathology in a mammal comprising administering an amount effective for reducing said cardiovascular pathology with a phosphodiesterase 4 (PDE4) inhibitor (claim 1) wherein the mammal is suffering from arteriosclerosis (claim 6), wherein the PDE4 specific inhibitor is roflumilast (claim 7).  
The prior art is silent regarding “treating dyslipoproteinaemia associated with arteriosclerosis.”  However: “treating dyslipoproteinaemia associated with arteriosclerosis” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (roflumilast) is being administered to the same subjects (a subject suffering from 
In other words, even though the prior art is silent regarding “treating dyslipoproteinaemia associated with arteriosclerosis,” by practicing the method taught by the prior art: “the administration of roflumilast to a patient suffering from arteriosclerosis,” one will also be “treating dyslipoproteinaemia associated with arteriosclerosis”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“treating dyslipoproteinaemia associated with arteriosclerosis”) of the method taught by the prior art (“the administration of roflumilast to a patient suffering from arteriosclerosis”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claim 3, Barone teaches arteriosclerosis is a "cardiovascular pathology" (page 3, lines 16-18). Reducing cardiovascular pathology reads on reducing cardiovascular risk. By broadest reasonable interpretation, prophylactic treatment is equivalent to prevention. A patient suffering from arteriosclerosis is construed as a patient in need of prevention or 

With regard to claims 1, 4, 7, 8, and 14, the limitation directed to wherein the PDE 4 inhibitor decreases low density lipoprotein (LDL) associated cholesterol (LDL-C) and/or low density lipoprotein-associated triglyceride (LDL-TG) in human blood or serum; and/or wherein the PDE 4 inhibitor decreases the ratio of low density lipoprotein (LDL) to high density lipoprotein (HDL) in human blood or serum (claim 1) and the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claim 9, Barone teaches roflumilast was suspended in 1% carboxymethylcellulose (vehicle) and was orally administered at to the mice at the doses of 3-30 mg/kg (page 15, lines 14-15) and statistically significant reduction in LV mass was observed in mice treated with 3 mg/kg of roflumilast compared with vehicle (page 15, lines 20-21).  
MPEP 2131.03 states:
Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 10, Barone teaches PDE4 specific inhibitor may be rolipram or roflumilast, among others and PDE4 specific inhibitors may be administered separately or in combination with one another or with other pharmaceutical agents (page 10, lines 19-22).  Roflumilast administered with an additional PDE4 specific inhibitor reads on combining the compound with another compound active against arteriosclerosis.

Regarding claim 13, arteriosclerosis reads on wherein the disease is correlated or associated with abnormally high low density lipoprotein (LDL) in blood or serum as evidenced by Sato et al (Artificial Organs, 1996; 20(4):324-327, cited in a previous office action).  Sato teaches elevated levels of low-density lipoprotein (LDL) are associated with an increased incidence of arteriosclerosis (page 324, left, 1st paragraph).

Regarding claim 20, Barone teaches roflumilast was suspended in 1% carboxymethylcellulose (vehicle), which reads on a pharmaceutically acceptable excipient.
Thus, the teachings of Barone anticipate the method of claims 1, 3, 4, 6-10, 13, 14, 16, and 20.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 6-8, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kley et al (WO 2006/094942 A1, cited in a previous Office Action).
Regarding claims 1, 6, and 16, Kley teaches a method for treating dyslipidemia comprising administering to a patient in need thereof an effective amount of a compound of formula 1.1 (claim 38); the compound of formula 1.1 has the international nonproprietary name (INN) Roflumilast [3-cyclopropylmethoxy-4-difluoromethoxy-N-(3,5-dichIoro pyrid-4-yl) benzamide] (page 5): 

    PNG
    media_image1.png
    396
    525
    media_image1.png
    Greyscale
.
Kley further teaches disorders which are related to diabetes mellitus are hypertension, hyperlipidemia, hyperuricemia, gout and hypercoagulability; these disorders are well-recognized risk factors for atherosclerotic macrovascular as well as microvascular diseases; atherosclerotic macrovascular diseases include myocardial infarction.  

With regard to claims 1, 4, 7, 8, and  14 the limitation directed to wherein the PDE 4 inhibitor decreases low density lipoprotein (LDL) associated cholesterol (LDL-C) and/or low Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).
Thus, the teachings of Kley anticipate the method of claims 1, 4, 6-8, 14, and 16.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over Barone et al (WO 2004/105751 A1, cited in the IDS, cited in a previous Office Action) as applied to claims 1-4, 6-10, 13, 14, 16, and 20 above, and further in view of White et al (JACC 2011; 57(14):E603, cited in a previous Office Action).
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of roflumilast taught by Barone and White as a starting point for optimizing the amount of the roflumilast for use in a method of treating arteriosclerosis comprising administering roflumilast with an expectation of success, because the dosage is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claim 19 with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barone et al (WO 2004/105751 A1, cited in the IDS) as applied to claims  1, 3, 4, 6-10, 13, 14, 16, and 20 above, and further in view of Stone et al (Journal of the American College of Cardiology, 2014; 63(25 Part B): 2889-2934, cited in a previous Office Action). 
Barone teaches all the limitations of claim 22 (see above 102 rejection), except wherein the wherein therapy is initiated in patients based on the patient’s level of LDL-C and the patient’s cardiovascular risk according to standard references for risks and practical guidelines of the American College of Cardiology (ACC) and the American Heart Association (AHA).
However, Stone teaches 2013 American College of Cardiology (ACC) and the American Heart Association (AHA) (ACC/AHA) Guideline on the treatment of blood cholesterol to reduce atherosclerotic cardiovascular (ASCVD) risk in adults (Title); these guidelines are meant to define practices that meet the needs of patients in most circumstances and are not a replacement for clinical judgment; the ultimate decision about care of a particular patient must be made by the healthcare provider and patient in light of the circumstances presented by that nd paragraph).  Stone further teaches key recommendations for the treatment of blood cholesterol to reduce ASCVD (atherosclerotic cardiovascular disease) risk in adults (table 3) and LDL-C lowering nonstatin therapy may be considered to further reduce LDL-C when LDL-C is <190 mg/dL (Table 3).  Thus, it was known in the art that the ACC/AHA recommended guidelines are meant to define practices that meet the needs of patients in most circumstances and that these guidelines include initiating LDL-C lowering nonstatin therapy when LDL-C is <190 mg/dL.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to initiate the disclosed method therapy based on patient’s level of LDL-C and patient’s cardiovascular risk according to standard references for risks and practical guidelines of the ACC / AHA with an expectation of success, since the prior art establishes that it was known in the art that ACC/AHA recommended guidelines are meant to define practices that meet the needs of patients in most circumstances and that these guidelines include initiating LDL-C lowering nonstatin therapy when LDL-C is <190 mg/dL.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art to follow standards of care set by expert panels such as the ACC and AHA to treat dyslipoproteinemia associated with atherosclerosis.
Response to Arguments
Declaration of Christoph Ahlgrim under 37 CFR 1.132
The Declaration of Christoph Ahlgrim under 37 CFR 1.132 filed November 12, 2020 is insufficient to overcome the rejection of record and is addressed in the response to arguments set forth below.
As an initial matter, the Examiner notes that in the declaration filed November 12, 2020, Dr. Ahlgrim refers to an affidavit or declaration filed March 24, 2020.  The Examiner notes that a proposed declaration was provided to the Examiner prior to the interview held March 25, 2020 and has been attached for clarity of the record to the interview summary mailed April 2, 2020.  The proposed declaration submitted for consideration with the interview held on March 25, 2020 is unsigned and has not been submitted by Applicant in a signed form, therefore the contents of that document cannot be given evidentiary weight.

Applicant argues:
Barone fails to disclose the treatment of arteriosclerosis associated with the specific diseases of the independent claim.    Dyslipoproteinaemia (also known as "dyslipodemia") is defined as "the presence of abnormal concentrations of lipoproteins, or of abnormal lipoproteins, in the blood."  As claimed, the invention is not to a treatment of any disease per se, but rather to a method of treating dyslipidemia associated with certain diseases.  Dyslipidemia may occur by virtue of distinctly different origins, and additionally may occur in associated with one or another different disease. For the newly found therapy of present claim 1 to work efficiently by the administration of a PDE 4 inhibitor, two conditions need to be met: 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that the instant claims are directed to a method of treating dyslipoproteinaemia associated with arteriosclerosis.  The Examiner acknowledges that dyslipidemia may occur by virtue of distinctly different origins, and additionally may occur in associated with one or another different disease and not all dyslipoproteinaemia is associated with arteriosclerosis.  However, dyslipoproteinaemia associated with arteriosclerosis, as elected, is necessarily associated with arteriosclerosis.  Thus, the targeted patient population is a subject suffering from arteriosclerosis.  As set forth above, though he prior art is silent regarding “treating dyslipoproteinaemia associated with arteriosclerosis.”  However: “treating dyslipoproteinaemia associated with arteriosclerosis” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (roflumilast) is being administered to the same subjects (a subject suffering from arteriosclerosis). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.   By practicing the method taught by the prior art: “the administration of roflumilast to a patient suffering from arteriosclerosis,” one will also be “treating dyslipoproteinaemia associated with arteriosclerosis”, even though the prior 


	Applicant argues:
	The Ahlgrim Declaration further supports the fact that dyslipodemia in general is not the same as dyslipodemia associated with specific diseases.  As discussed in the Ahlgrim Declaration, there are two basically different types of etiology/origin for a patient to suffer from arteriosclerosis: firstly the "response to injury" generated arteriosclerosis, and secondly the "lipoprotein-induced" arteriosclerosis. These are basically distinct, without a link between the two. The very treatment of arteriosclerosis within Barone, strictly and only, belongs to the first class of "response to injury" arteriosclerosis, whereas the presently claimed invention defines the different second type.   Present claims 1 and 22 treat a cause of arteriosclerosis which is specific over the non- specifically mentioned "arteriosclerosis" of Barone, and moreover which is very distinct from the "injury-induced" type of arteriosclerosis taught in Barone. Because of this, the argument that Barone implicitly discloses the features of claims 1 and 22 is unavailing.  For these reasons, assuming a direct or obvious link between "atherosclerosis" and "dyslipidemia" is inappropriate and stands against the understanding of a person or ordinary skill in the art.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that the instant claims do not require a causal association (i.e. arteriosclerosis caused by dyslipidemia) on that dyslipidemia is associated with arteriosclerosis.  Moreover, It is well recognized in the art that dyslipidemia and arteriosclerosis are interconnected and therefore associated with each other as evidenced by Hurtubise et al (Curr Atheroscler Rep, 2016; 18:82 pp 1-12), cited for evidentiary purposes.  Hurtubise teaches many patients with dyslipidemia develop atherosclerosis and endothelial dysfunction (page 1, right, 2nd paragraph); atherosclerosis is a progressive inflammatory disease caused by the accumulation of deposits known as atheromas or plaques in the intima of blood vessels, leading to narrowing of arteries; its development is attributed to a variety of risk factors including endothelial damage, dyslipidemia, and hypertension; while each of these factors is often viewed as an independent risk factor for atherosclerosis, there is evidence suggesting that the presence of one factor may trigger the initiation of the other; for example, the co-existence of both hypertension and dyslipidemia is common, and studies have found at least one lipid abnormality in many newly diagnosed hypertensive patients; suggesting that the co-morbidity of dyslipidemia and hypertension may synergistically amplify atherosclerotic events; hyperlipidemia produces excessive levels of reactive oxygen species (ROS), which damage the endothelium and can lead to atherogenesis (page 4, right, 2nd paragraph).  Moreover, Hurtubise teaches in the case of atherosclerosis, dyslipidemia is a critical factor to consider (page 6, left, 3rd paragraph).  Thus, it was well known in the art that dyslipidemia and atherosclerosis are interconnected and the presence of one can trigger the initiation of the other.   


	
	

	Applicant argues:
	Kley also fails to disclose the features of independent claim 1.  Kley references 
dyslipidemia in two ways.  Firstly, Kley indicates "dyslipidemia" in claim 38. However this is not what is now claimed with present claim 1, which in a narrowing and limiting way defines dyslipidemia in specific disease-associated situations, i.e., is more specific than dyslipidemia in 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Claim 139 of Kley teaches :Use of Roflumilast or a pharmaceutically acceptable salt thereof as the sole therapeutic agent for the production of a pharmaceutical composition for the treatment of a disorder selected from the group consisting of metabolic syndrome, obesity, insulin resistance, dyslipidemia and pathological glucose tolerance.  Thus, Kley explicitly teaches the treatment of dyslipidemia as an alternative embodiment and does not require dyslipidemia secondary to diabetes.  As set forth above, Kley teaches a method for treating dyslipidemia comprising administering to a patient in need thereof an effective amount of Roflumilast; and hyperlipidemia is a well-recognized risk factor for atherosclerotic macrovascular as well as microvascular diseases; atherosclerotic macrovascular diseases include myocardial infarction.  Thus, teaches dyslipidemia associated with myocardial infarction.


	Applicant argues:
	The novelty and nonobviousness of the present invention over Kley is further supported by the Ahlgrim Declaration. As stated, the term "dyslipidemia" within Kley must be understood, from the view of one of ordinary skill, as a general term for abnormal levels of lipids; it could mean too many (i.e., hyperlipidemia or -lipoproteinaemia) or too few (hypolipidemia or 


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Thus, as set forth above, Kley teaches a method for treating dyslipidemia comprising administering to a patient in need thereof an effective amount of Roflumilast; and hyperlipidemia is a well-recognized risk factor for atherosclerotic macrovascular as well as microvascular diseases; atherosclerotic macrovascular diseases include myocardial infarction.  


Applicant argues:
The Examiner contends the invention is the mere discovery "of a previously unappreciated property of a prior art composition..."  However, the invention is a new use of a prior art composition to cause a different reaction in the body, not a previously undiscovered property of that composition. And it is well-established that "[p]resence of a property not possessed by the prior art is evidence of nonobviousness."  The prior art fails to disclose anything relating to a PDE 4 inhibitor "decreas[ing] low density lipoprotein (LDL) associated cholesterol (LDL-C) and/or low density lipoprotein-associated triglyceride (LDL-TG) in human 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, in regard to the disclosure of Barone, Barone teaches a method of arteriosclerosis comprising administering an amount effective of roflumilast.  As set forth above, dyslipoproteinaemia associated with arteriosclerosis, as elected, is necessarily associated with arteriosclerosis.  Thus, the targeted patient population is a subject suffering from arteriosclerosis.  As set forth above, though he prior art is silent regarding “treating dyslipoproteinaemia associated with arteriosclerosis.”  However: “treating dyslipoproteinaemia associated with arteriosclerosis” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (roflumilast) is being administered to the same subjects (a subject suffering from arteriosclerosis). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.   By practicing the method taught by the prior art: “the administration of roflumilast to a patient suffering from arteriosclerosis,” one will also be “treating dyslipoproteinaemia associated with arteriosclerosis”, even though the prior art was 
In regards to the disclosure of Kley, as set forth above, Kley teaches a method for treating dyslipidemia comprising administering to a patient in need thereof an effective amount of Roflumilast and that hyperlipidemia, a species of dyslipidemia, is associated with myocardial infarction.
As set forth above, the limitation directed to wherein the PDE 4 inhibitor decreases low density lipoprotein (LDL) associated cholesterol (LDL-C) and/or low density lipoprotein-associated triglyceride (LDL-TG) in human blood or serum; and/or wherein the PDE 4 inhibitor decreases the ratio of low density lipoprotein (LDL) to high density lipoprotein (HDL) in human blood or serum (claim 1) and the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).


 	Applicant argues:


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Barone and Stone.  
As set forth above, Barone teaches a method of arteriosclerosis comprising administering an amount effective of roflumilast.  As set forth above, Stone teaches 2013 American College of Cardiology (ACC) and the American Heart Association (AHA) (ACC/AHA) Guideline on the treatment of blood cholesterol to reduce atherosclerotic cardiovascular (ASCVD) risk in adults; and key recommendations for the treatment of blood cholesterol to reduce ASCVD (atherosclerotic cardiovascular disease) risk in adults (table 3) and LDL-C lowering nonstatin therapy may be considered to further reduce LDL-C when LDL-C is <190 mg/dL (Table 3).  As set forth above, it was known in the art that the ACC/AHA recommended guidelines are meant to define practices that meet the needs of patients in most circumstances prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to initiate the disclosed method therapy based on patient’s level of LDL-C and patient’s cardiovascular risk according to standard references for risks and practical guidelines of the ACC / AHA with an expectation of success, since the prior art establishes that it was known in the art that ACC/AHA recommended guidelines are meant to define practices that meet the needs of patients in most circumstances and that these guidelines include initiating LDL-C lowering nonstatin therapy when LDL-C is <190 mg/dL.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art to follow standards of care set by expert panels such as the ACC and AHA to treat dyslipoproteinemia associated with atherosclerosis.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.

Conclusion
Claims 1, 3, 4, 6-10, 13, 14, 16, 19, 20, and 22 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628